UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BLANCA MEJIA GRANADOS,
Petitioner,

v.
                                                                       No. 98-2056
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A70-116-361)

Submitted: January 29, 1999

Decided: March 29, 1999

Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Onyebuchi N. Enechionyia, Arlington, Virginia, for Petitioner. Frank
W. Hunger, Assistant Attorney General, Karen Ann Hunold, Senior
Litigation Counsel, Thankful T. Vanderstar, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Wash-
ington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Blanca Mejia Granados petitions for review of a final order of the
Board of Immigration Appeals (Board) denying her application for
asylum and withholding of deportation. Because substantial evidence
supports the Board's decision, we affirm.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. See 8
U.S.C.A. § 1158(a) (West Supp. 1998). The Act defines a refugee as
a person unwilling or unable to return to her native country "because
of persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social group, or
political opinion." 8 U.S.C.A. § 1101(a)(42)(A) (West Supp. 1998);
see M.A. v. INS, 899 F.2d 304, 307 (4th Cir. 1990) (en banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992) (citation omit-
ted); see Figeroa v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objec-
tive element requires a showing of specific, concrete facts that would
lead a reasonable person in like circumstances to fear persecution. See
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992).

A finding of past persecution creates a rebuttable presumption of
a well-founded fear of future persecution. See 8 C.F.R. § 208.13(b)(1)
(1998). This presumption may be rebutted by evidence demonstrating
that there is no longer a reasonable fear of future persecution, such as
when conditions in an alien's native country have changed signifi-
cantly. See 8 C.F.R. § 208.13(b)(2) (1998).

                    2
Eligibility for asylum can also be based on grounds of past perse-
cution alone even though there is "`no reasonable likelihood of pres-
ent persecution.'" Baka v. INS, 963 F.2d 1376, 1379 (10th Cir. 1992)
(quoting Rivera-Cruz v. INS, 948 F.2d 962, 969 (5th Cir. 1991)). To
establish such eligibility, an alien must show past persecution so
severe that repatriation would be inhumane. Id. ; Matter of Chen, 20
I. & N. Dec. 16 (BIA 1989).

We must uphold the Board's determination that Granados is not
eligible for asylum if the determination is "supported by reasonable,
substantial, and probative evidence on the record considered as a
whole." 8 U.S.C. § 1105a(a)(4) (1994).* We accord the Board all pos-
sible deference. See Huaman-Cornelio, 979 F.2d at 999. The decision
may be "reversed only if the evidence presented by [Granados] was
such that a reasonable factfinder would have to conclude that the req-
uisite fear of persecution existed." INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992).

Granados, a native and citizen of Guatemala who entered the
United States without inspection in April 1992, disagrees with the
Board's finding that she failed to establish past persecution or a well-
founded fear of future persecution in her home country based on her
political opinion or social group. We conclude substantial evidence
supports the Board's finding that Granados did not satisfy her statu-
tory burden.

Evidence at the hearing established that throughout the 1970's and
early 1980's, the National Liberation Movement (MLN), was the rul-
ing party of Guatemala. Because they worked for the national police
department and served the government, Granados' father and brother
joined the MLN and participated in such activities as putting up post-
ers for political activities and meetings. Granados testified that in the
mid 1980's, the MLN party was voted out of office and the new party
_________________________________________________________________
*We note that 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform Immigrant Responsibility Act of 1996, Pub. L. No.
104-128, 110 Stat. 3009 (IIRIRA), effective April 1, 1997. Because this
case was in transition at the time the IIRIRA was passed, 8 U.S.C.
§ 1105a(a)(4) is still applicable under the terms of the transitional rules
contained in § 309(c) of the IIRIRA.

                     3
in power, an "extreme right" group, began a war of terror against
MLN members. Several members of the local MLN disappeared, or
were murdered. Granados' father and brother lost their jobs in 1985
and left the community because of threats and mistreatment. Later
that year, Granados' father and brother disappeared and she believes
they were murdered by members of the extreme right group.

For approximately six years after the disappearances, Granados
continued to live and attend school in her community. While she and
her family were harassed and threatened by extreme right guerrillas
during those years, they were never actually harmed. Upon her gradu-
ation, Granados moved to the capital city to work. During her months
in the capital, she was sexually assaulted on one occasion by an
unknown assailant who did not know her name and did not mention
politics during the assault. Several months later, she came to the
United States to join her boyfriend.

Granados disagrees with the Board's finding that she did not suffer
past persecution. We find, however, that substantial evidence supports
the Board's finding that there is no evidence Granados was sexually
assaulted because of her political opinion or membership in a particu-
lar social group. By her own account, the sexual assault appears to
have been random in nature. And while Granados contends she suf-
fered past persecution in the form of harassment by extreme right
guerrillas, we find such harassment does not rise to the level of perse-
cution. Even if it did, it is not clear from the record that Granados'
family was harassed on account of one of the statutory grounds.

We also conclude substantial evidence supports the Board's finding
that there is insufficient objective basis for Granados' fear of persecu-
tion in Guatemala because of the imputed political opinions of her
father and brother or because of her status as a relative of MLN mem-
bers. Beyond speculation, there is no evidence in the record concern-
ing what actually happened to Granados' father and brother. Their
deaths have not even been confirmed. Significantly, Granados
remained in her community for six years after their disappearance and
was not physically harmed. As noted above, it is not clear that the
guerrillas harassed her family because of any imputed political opin-
ion or because they were relatives of MLN members.

                     4
Granados next contends she demonstrated a pattern of persecution
by extreme right guerrillas targeting similarly situated individuals
who are relatives of MLN members. See 8 C.F.R. § 208.13(b)(2).
However, the record contains no evidence that relatives of MLN
members are systematically or pervasively persecuted in Guatemala.

Because Granados has not established eligibility for asylum, she
cannot meet the higher standard for withholding of deportation. See
INS v. Cardoza-Fonseca, 480 U.S. 421, 430-32 (1987). We accord-
ingly affirm the Board's order. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    5